Mr. Justice del Toro
delivered the opinion of the court.
The district attorney having filed an information charging' Alberto Gutierrez with the crime of grand larceny, the defendant demurred. The court sustained the demurrer as follows:
“After having heard the said demurrer and the oral arguments of the parties, the court sustains the demurrer on the ground that the information should state where the articles were stolen, the number of rolls of tobacco, the value of each and their total value, allowing ten days to the district attorney within which to amend the said information.” . *
The district attorney appealed to this court and the first question to be considered is this.: Is the order of the court as worded appealable? There is no doubt that section 348 of the Code of Criminal Procedure authorizes the government to appeal from an order setting aside the information and from a judgment for the defendant on a demurrer to the information, the jurisprudence of-California holding that an order sustaining a demurrer- is a final judgment from which an appeal may be taken; but here the facts that the district attorney was allowed ten days within which to amend the information and that the information was actually susceptible of amendment change the aspect of the case.
Therefore, the order appealed from not being strictly within the provisions of section 348 of the Code of Criminal Procedure, inasmuch as it did not set aside the information and- is not a judgment for the defendant on a demurrer, no appeal lies therefrom and consequently the appeal must be

Dismissed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.